Citation Nr: 0914799	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a right foot disorder, 
claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active Air Force service from June 1960 to 
June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right foot 
disorder, claimed as arthritis, is related to his active 
military service; nor was arthritis manifested within one 
year after his separation from active service.


CONCLUSION OF LAW

The Veteran's right foot disorder, claimed as arthritis, was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the February 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the May 2004 rating decision, March 2006 SOC, and 
May 2006 and October 2006 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his statements 
and submission of additional evidence that he was aware of 
the type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claim

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Facts and Analysis

In this case, the Veteran contends that he has a current 
right foot disorder which began in active service.  
Specifically, he contends he has arthritis in his right foot 
which was caused by a motorcycle accident which occurred 
during service.

Review of the Veteran's service treatment records (STRs) 
reveals a normal entrance examination report dated in June 
1960, with no notation of any right foot problems.  Next, in 
July 1973, the Veteran was riding a motorcycle when the toe 
of his right foot struck a small post.  He sought treatment 
at the U.S. Air Force Clinic at McClellan Air Force Base, 
where swelling of the right foot was noted and an Ace bandage 
was applied.  The treatment provider recommended that the 
Veteran apply ice packs for 2 days.  Two days later, he 
reported to the clinic again, complaining of tenderness over 
the right great toe, along with discoloration of the great 
toe and medial side of the foot.  X-rays were taken and 
showed no fractures.  The diagnosis was a toe contusion, and 
the Veteran was advised to limit his activity.  

In August 1974, a year later, the Veteran had early morning 
aching pain in the arch of his right foot that was relieved 
after standing and walking.  X-rays showed no bony or soft 
tissue abnormality, and no evidence of pes planus.  He had a 
full range of motion with pain, and no tenderness.  There are 
no further records describing treatment for right foot 
problems during service, although the Veteran had a number of 
problems with his other foot, the left.  The April 1984 
retirement examination report is negative for any right foot 
problems, although the Veteran marked "yes" next to "foot 
trouble" on the medical history page of the report. 

Five years after his retirement from active service, the 
Veteran sought treatment with Dr. N.M.F. in March 1989.  One 
of his complaints was numbness of the right great toe, which 
he said he had experienced ever since the 1973 motorcycle 
accident.  Because the Veteran's primary complaints involved 
the spine, the doctor did not make any treatment 
recommendations specific to the great toe.  He did diagnose 
gout, a type of arthritis which typically affects the joints 
and extremities, but it is unclear whether the diagnosis was 
related to the great toe symptoms.  See Dorland's Illustrated 
Medical Dictionary 811 (31st ed. 2007).  

In September 1998, almost 10 years later, the Veteran 
suffered an injury at work when he tripped on a metal bonding 
strip while walking in a hanger at McClellan Air Force Base.  
The injury is described in detail in an August 1999 
consultation letter from Dr. K.A.K., a podiatrist.  The 
Veteran had caught himself before falling down, but strained 
his low back and right hip sciatica, which caused pain in his 
low back and leg for 2 to 3 months.  Dr. K.A.K. noted that 
once the Veteran's back pain resolved he continued to have 
right foot pain.  According to the Veteran, X-rays of the 
right foot showed some spurring or signs of arthritis in the 
right navicular bone.  Indeed, a February 1999 note from 
Kaiser confirms that X-rays showed possible arthritis of the 
navicular bone, and an April 1999 Kaiser note contains an 
opinion from the doctor that the Veteran's underlying 
degenerative joint disease was aggravated by and became 
symptomatic because of the September 1998 work injury.  Dr. 
K.A.K. noted tenderness to the dorsal aspect of the right 
navicular, with normal ankle joint dorsiflexion and slight 
pain with plantar flexion.  The doctor assessed status post 
right foot sprain, as well as degenerative joint disease of 
the right talonavicular joint per patient history.  Dr. 
K.A.K. stated that the tenderness over the right navicular 
appeared to have resulted from the September 1998 falling 
injury at work.  The Veteran was fitted with orthotics, which 
the doctor said would provide relief to a level dependent 
upon the magnitude of any degenerative changes within the 
talonavicular joint.

A November 1999 note from Kaiser states the Veteran was 
satisfied with his orthotics, and contained a diagnosis of 
degenerative joint disease and/or osteoarthritis of the right 
navicular-medial cuneiform joint.  The doctor recommended 
rest and icing of the joint and continued use of orthotics, 
with the Veteran to return for follow-up as needed.   

There are no additional records documenting treatment for any 
right foot disorder.  

In April 2004, the Veteran was afforded a VA examination.  
The examination report notes that the Veteran had been 
diagnosed with diabetes mellitus, type II, in November 2002 
and he also had associated diabetic neuropathy, with symptoms 
of numbness, tingling, weakness, and burning sensations to 
his feet.  The Veteran described his 1973 motorcycle 
accident, stating that after he had X-rays following the 
accident, he could not recall any further treatment for his 
right foot until 1999 (presumably he means 1998), when he re-
injured his right foot and was diagnosed with degenerative 
joint disease.  He had a full range of motion of the right 
foot, and physical examination was normal.  X-rays were 
apparently taken but not included with the report.  The 
examiner assessed arthralgia of the right foot, making 
reference to the X-rays.  He also made the notation, 
"DeLuca: 10%."  The claims file was reviewed and the 
examiner opined that it is not at least as likely as not that 
the Veteran's current degenerative changes to the right foot 
were related to his right foot injury during military 
service.   

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the Veteran's right foot disorder, to include 
the currently diagnosed arthritis.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
any right foot disorder, particularly arthritis, was 
manifested during the applicable one-year presumptive period.  
Although there is documentation in the STRs of a right foot 
injury in 1973 with pain again in 1974, the problem appears 
to have resolved, as there is no other documentation of foot 
pain for the remainder of the Veteran's career in the Air 
Force.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
retirement.  

Service connection is also not warranted on a non-
presumptive, i.e., direct basis.  Following the Veteran's 
r0000etirement from active service in 1984, there is no post-
service treatment shown until 1989, 5 years later.  Further, 
he didn't seek treatment again until 1998  following a re-
injury of the right foot.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's foot pain is found to be 
capable of lay observation and thus his statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  The STRs show a right foot 
injury in 1973, with follow-up treatment in 1974, but no 
other treatment in active service.  Following service, there 
was one mention of right toe numbness and a diagnosis of gout 
in 1989, with no treatment again until 1998, following a work 
injury to the right foot.  While sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented treatment is 
found to be more probative than the Veteran's competent 
statements.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.  

In finding against the claim, the Board acknowledges the 
April 1999 note from Kaiser wherein the physician states that 
the Veteran had degenerative joint disease that pre-existed 
the 1998 work injury.  However, the doctor did identify any 
information as to the date of origin, not render an opinion 
as to what caused the degenerative joint disease in the first 
place, or whether it was related to active service.  Further, 
it is within the Board's province to weigh the probative 
value of medical opinions.  In Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this case, the Board finds that the balance of competent 
medical evidence weighs against a grant of service 
connection.  While the April 1999 opinion of the Kaiser 
physician does not address the issue of nexus between the 
Veteran's food disorder and active service, the April 2004 VA 
examiner does so, with detailed explanation of the bases for 
his opinion.  The VA examiner carefully reviewed and outlined 
the Veteran's service medical history, and after conducting a 
thorough physical examination, rendered an opinion that the 
Veteran's current foot disorder is not related to the injury 
he incurred in active service.  Thus, not only has continuity 
not been established by the medical documentation, but the 
competent evidence weighs against a grant of service 
connection as well. 

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right foot disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for a right foot disorder, claimed as 
arthritis, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


